COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-17-00324-CR
                              NO. 02-17-00325-CR
                              NO. 02-17-00326-CR
                              NO. 02-17-00327-CR


TIMOTHY WAYNE PACE, JR.                                             APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                     ----------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
      TRIAL COURT NOS. 1480422D, 1480424D, 1480425D, 1480428D

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Timothy Wayne Pace, Jr. entered an open plea of guilty to three

indictments alleging possession with intent to deliver drugs (heroin, cocaine, and

methamphetamine) and to one indictment alleging unlawful possession of a

firearm by a felon. A single plea hearing was held on the four cases during which

      1
       See Tex. R. App. P. 47.4.
the trial court referenced the written plea admonishments and the judicial

confessions filed in each case and asked Pace whether he had signed them,

whether he had signed them freely and voluntarily after having adequate time to

discuss them with his attorney, whether he was satisfied with his representation

in each of the cases, and whether he understood that he was waiving or giving

up all the rights contained in the documents. Pace responded, “Yes, ma’am,” to

each of the trial court’s questions. Pace then entered guilty pleas to each of the

four charges against him. After a presentence investigation report was prepared,

the trial court held a sentencing hearing on the four cases and, after hearing

testimony, sentenced Pace to twelve years’ confinement for each of the

possession-with-intent-to-deliver offenses and to ten years’ confinement for the

offense of unlawful possession of a firearm by a felon and ordered the sentences

to run concurrently.

      On appeal, Pace argues in a single issue that he was not properly

admonished in accordance with Texas Code of Criminal Procedure article 26.13.

See Tex. Code Crim. Proc. Ann. art. 26.13 (West Supp. 2017). Relying on the

written admonishments that appear in the initial electronic clerk’s record that was

filed in each of the four cause numbers, Pace argues that he was not made

aware of the consequences of his guilty pleas because each of the written

admonishments appears “to contain a redaction wherein the words ‘the

consequences’ has been omitted” such that the remaining text now says, “I am

aware of my plea.”


                                        2
         After Pace filed his brief, the trial court clerk filed a supplemental clerk’s

record in each of Pace’s cases reflecting that the original documents did not have

the   words     “the   consequences”     obscured;    thus,   each     of   the   written

admonishments Pace signed states, “I am aware of the consequences of my

plea.”    Because the apparent redactions challenged by Pace on appeal are

nonexistent in the original documents as reflected in the supplemental clerk’s

records, we hold that Pace was properly admonished in accordance with article

26.13.      See id. art. 26.13 (providing that court may make the required

admonitions in writing if it receives a statement signed by the defendant and the

defendant’s attorney that he understands the admonitions and is aware of the

consequences of his plea); see also Estrada v. State, 981 S.W.2d 68, 70 (Tex.

App.—San Antonio 1998, pet. ref’d) (holding written admonishments were valid).

         Accordingly, we overrule Pace’s sole issue. Because Pace challenges no

other aspect of his convictions, we affirm the trial court’s judgments.



                                                      /s/ Sue Walker
                                                      SUE WALKER
                                                      JUSTICE

PANEL: SUDDERTH, C.J.; WALKER and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 8, 2018




                                            3